Citation Nr: 0310373	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  During the appeal period, the veteran moved to 
Puerto Rico and his claims file was transferred to the San 
Juan RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  In March 2003, the Board 
chose to undertake additional development in this case 
pursuant to 38 C.F.R. § 19.9(a)(2).  Specifically, the Board 
provided the veteran with a copy of the provisions of the 
VCAA regarding the duty to assist and duty to notify 
amendment.   

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  While the Board has the authority to 
issue a VCAA duty to notify letter, the section of the letter 
notifying the veteran that he had 30 days to respond has been 
invalidated.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Therefore, a remand to the agency of original jurisdiction 
for corrective action is needed.

The veteran asserts that he developed knee and back disorders 
as a direct result of military service.  The service medical 
records reflect that he was seen on several occasions during 
service for complaints of knee and back pain.  Assessments 
included muscle strain to back and right knee and lumbosacral 
strain in June 1984.  He was seen for knee pain, assessed as 
bilateral patellar femoral syndrome, in July, August, October 
and November 1985.  In April 1986 it was noted that he 
probably needed a permanent profile because of patellar 
femoral syndrome.  When the veteran was examined in June 1986 
in connection with his release from service, the examiner 
noted that the veteran reported a history of recurrent low 
back pain for 4 years and that his knees hurt when he ran.  
In July 1986 his activities were restricted due to 
patellofemoral pain, right knee.

The veteran was accorded an examination for disability 
evaluation purposes by VA in August 1999.  The examination 
report does not reflect that the examiner reviewed the 
service medical records.  The examiner diagnosed bilateral 
knee strain and lumbar spine strain, but provided no opinion 
as to the etiology and date of onset of the knee and back 
disorders.

The Board finds that a remand is necessary for the veteran to 
be accorded another examination and to obtain an opinion from 
the examiner as to whether the veteran's current knee and 
back disorders began during his military service or are 
related to any incident of such service.  As the Board has 
determined that an examination is necessary, the veteran is 
hereby notified that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2002).  The provisions 
of 38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  
Specifically, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  38 C.F.R. § 3.655(a) 
(2002).  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Because of the above-referenced court decision and the need 
for additional medical evidence, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers from 
whom he has received treatment for any of 
the claimed disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
appellant.  To the extent the attempt to 
obtain records is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should obtain treatment 
records concerning the veteran from the 
VAMC in West Los Angeles, California, for 
the period from April 1997 to the 
present.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for 
examination by an appropriate specialist 
who should evaluate his knee and back 
disorders and provide an opinion as to 
the etiology and date of onset of the 
knee and back conditions.  The claims 
file must be made available to the 
examiner prior to the examination.  The 
examiner should review the entries in the 
service medical records regarding the 
veteran's complaints of knee and back 
pain, and elicit a detailed account from 
the veteran of any ongoing knee and back 
symptoms following his release from 
service.  The examiner should express 
opinions as to the etiology and date of 
onset of any current knee and back 
disorder.  If any current knee and back 
disorder began after the veteran's 
release from military service in July 
1986, the examiner should state whether 
such disorder can be clearly dissociated 
from the in-service complaints and 
findings.  The examiner should identify 
the information on which he or she based 
his or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should readjudicate the 
veteran's claims taking into consideration 
the duty to assist and notice requirements 
of the VCAA, as well as any new evidence 
added to the record since the last 
Supplemental Statement of the Case (SSOC).  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

